EXHIBIT 10.2

[gmpyue0u4j0q000001.jpg]

 

Page 1 of 30

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is entered into and effective
as of January 1, 2020 (“Effective Date”), by and between Accuray Incorporated, a
Delaware corporation (the “Company”), and Shig Hamamatsu (“Executive”).  

RECITALS

A.

The Company is in the business of developing, manufacturing and selling
radiation oncology, including radio surgery and radiation therapy, technologies
and devices (the “Business”).

B.

The Company wishes to employ Executive to serve as Senior Vice President, Chief
Financial Officer and Executive desires to serve the Company in such capacity
pursuant to the terms and conditions in this Agreement.

C.

As of the Effective Date, Executive has commenced full-time employment with the
Company.

NOW, THEREFORE, the parties agree as follows:

1.Position and Duties.

(a)During the term of this Agreement, Executive will be employed by the Company
to serve as Senior Vice President, Chief Financial Officer of the Company,
reporting to the Chief Executive Officer of the Company.  Executive will be
responsible for: (i) performing the duties and responsibilities customarily
expected to be performed by such position and (ii) performing such other duties
and functions as are reasonably required and/or as may be reasonably prescribed
by the Company from time to time.  

(b)The location of Executive’s employment will be the Company’s headquarters
offices, but Executive from time to time may be required to travel to other
geographic locations in connection with the performance of his/her duties.

2.Standards of Performance.  Executive will at all times faithfully,
industriously and to the best of his/her ability, experience and talents perform
all of the duties required of and from him/her pursuant to the terms of this
Agreement.  Executive will devote his/her full business energies and abilities
and all of his/her business time to the performance of his/her duties hereunder
and will not, without the Company’s prior written consent, render to others any
service of any kind (whether or not for compensation) that, in the Company’s
sole but reasonable judgment, would interfere with the full performance of
his/her duties hereunder.  Notwithstanding the foregoing, Executive is permitted
to spend reasonable amounts of time to manage his/her personal financial and
legal affairs and, with the Company’s consent which will not be unreasonably
withheld, to serve on one civic, charitable, not-for-profit, industry or
corporate board or advisory committee, provided that such activities,
individually and collectively, do not materially interfere with the performance
of Executive’s duties hereunder.  In no event will Executive engage in any
activities that could reasonably create a conflict of interest or the appearance
of a conflict of interest. Executive shall be subject to the Company’s policies,
procedures and approval practices, as generally in effect from time to time.

 

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 2 of 30

 

3.Term.  

(a)Term of Agreement.  This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”).  On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional three (3) year terms (each, an “Additional Term” and together with
the Initial Term, the “Term”), unless either party provides the other party with
written notice of non-renewal at least sixty (60) days prior to the date of
automatic renewal; provided, however, that if the Company enters into a
definitive agreement to be acquired and the transactions contemplated thereby
would result in the occurrence of a Change in Control (as defined below) if
consummated, then the Company will no longer be permitted to provide Executive
with written notice to not renew this Agreement unless such definitive agreement
is terminated without the Change in Control being consummated.  If the Change in
Control is consummated, the Agreement will continue in effect through the longer
of the date that is eighteen (18) months following the effective date of the
Change in Control or the remainder of the Term then in effect (for purposes of
clarification, it will be possible for the Term of the Agreement to
automatically extend after the Company enters into the definitive agreement, but
before the Change in Control is consummated).  If the definitive agreement is
terminated without the transactions contemplated thereby having been consummated
and at the time of such termination there is at least twelve (12) months
remaining in the Term, the Agreement will continue in effect for the remainder
of the Term then in effect, but if there is less than twelve (12) months
remaining in the Term then in effect, the Agreement will automatically extend
for an additional three (3) years from the date the definitive agreement is
terminated.  If Executive becomes entitled to benefits under Section 5 during
the term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.    

(b)At-Will Employment.  The Company and Executive acknowledge that,
notwithstanding the foregoing, Executive’s employment is and will continue to be
at-will, as defined under applicable law. As an at-will employee, either the
Company or the Executive may terminate the employment relationship at any time,
with or without cause; provided, however, that in connection with such
termination, the Company will provide Executive with any applicable benefits
under Section 5 to which Executive is entitled, all in accordance with the terms
and conditions thereof.    

4.Compensation and Benefits.

(a)Base Salary.  As an annual base salary (“Base Salary”) for all services
rendered pursuant to this Agreement, Executive will be paid an initial Base
Salary in the gross amount of $417,200 calculated on an annualized basis, less
necessary withholdings and authorized deductions, and payable pursuant to the
Company’s regular payroll practices at the time.  The Base Salary is first
subject to review and adjustment within the first three (3) months after the end
of the fiscal year that includes the Effective Date, and, thereafter, subject to
periodic review and adjustment not less frequently than annually within the
first three (3) months after the end of the next successive fiscal year, in the
sole discretion of the Company. Executive’s Base Salary will not be reduced from
the level in effect from time to time, except that the Base Salary may be
reduced in connection with a salary reduction program of general application to
senior executives of the Company where each experiences a substantially similar
reduction on a percentage basis.  

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 3 of 30

 

(b)Bonus.  During Executive’s employment under this Agreement, Executive will be
eligible for a bonus, subject to the terms and conditions of the Company’s bonus
plan, as in effect from time to time (the “Bonus Plan”), which is applicable to
senior executives of the Company.  The target amount of Executive’s annual bonus
is seventy-five percent (75%) of Executive’s annual Base Salary (as defined in
the Company’s Bonus Plan as then in effect).  However, payment of the bonus will
be conditioned on the Company’s achievement of corporate performance objectives
approved by the Company and, if applicable, Executive’s achievement of
individual performance metrics to be established annually and approved by the
Company, all as established pursuant to the Company’s Bonus Plan as then in
effect, and the bonus may be zero.  For the avoidance of doubt, the bonus will
be payable only if the corporate and/or individual performance objectives
approved by the Company are achieved as determined by the Company, subject to
the Company’s right to exercise discretion in determining the amount of the
bonus to be awarded, if any, as set forth in the Company’s Bonus Plan.  To
encourage continued tenure with the Company, Executive must be employed by the
Company as of the payment date to earn and be eligible for a bonus for the year
to which the bonus relates, unless otherwise provided in Section 5.  Bonuses
will be paid out according to the terms of the Bonus Plan.

(c)Equity Incentive Awards.  Executive will be eligible to receive awards of
stock options, restricted stock units, performance stock units, or other equity
awards pursuant to any plans or arrangements the Company may have in effect from
time to time.  The Company’s Board of Directors (the “Board”) or its
Compensation Committee will determine in its discretion whether Executive will
be granted any such equity awards and the terms of any such award in accordance
with the terms of any applicable plan or arrangement that may be in effect from
time to time.

(d)Flexible Time Off and Benefits.  Executive will accrue and be allowed to use
flexible time off for vacation, illness and holidays pursuant to the Company’s
policies that apply to executive officers of the Company.  In addition,
Executive will be entitled to participate in any plans regarding benefits of
employment, including pension, profit sharing, group health, disability
insurance and other employee pension and welfare benefit plans now existing or
hereafter established to the extent that Executive is eligible under the terms
of such plans and if the other executive officers of the Company generally are
eligible to participate in such plan.  The Company may, in its sole discretion
and from time to time, establish additional senior management benefit plans as
it deems appropriate.  Executive understands that any such plans may be modified
or eliminated in the Company’s sole discretion in accordance with applicable
law, provided that no such modification or elimination shall result in reducing
or eliminating any benefits in which Executive’s right has vested.

(e)Reimbursement of Business Expenses.  The Company will promptly reimburse to
Executive his/her reasonable, customary and documented out-of-pocket business
expenses in connection with the performance of his/her duties under this
Agreement, and in accordance with the policies and procedures established by the
Company; provided that each reimbursement shall be requested within two (2)
months after being incurred.

(f)Sarbanes-Oxley Act Loan Prohibition and Company Compensation-Related
Polices.  To the extent that any Company benefit, program, practice, arrangement
or this Agreement would or might otherwise result in Executive’s receipt of an
illegal loan (the “Loan”), the Company shall use commercially reasonable efforts
to provide Executive with a substitute for the Loan that is lawful and of at
least equal value to Executive.  If this cannot be done, or if doing so would be
significantly more expensive to the Company than making the Loan, the Company
need not make the Loan to Executive or provide him/her a substitute for
it.  Further, Executive acknowledges that any bonus or equity award provided for
in this Agreement or otherwise awarded to him/her shall be subject to the
Company’s policies regarding recoupment and clawback, as such policies may be
amended from time to time, and agrees that he/she will be subject to, and shall
comply with, the Company’s stock ownership requirements which are set forth in
its Amended and Restated Corporate Governance Guidelines, as such requirements
may be amended from time to time, and the Company’s Insider Trading Policy, as
amended from time to time.  

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 4 of 30

 

5.Termination of Employment.

(a)By Company Without Cause.  Subject to the last paragraph of this Section
5(a), the Company may terminate Executive’s employment without Cause (as defined
below) effective on thirty (30) days’ written notice (such thirty (30)-day
period, the “Notice Period”, and such notice, the “Termination Notice”), during
which notice period Executive may be relieved of his/her duties and placed on
paid terminal leave.  In such event and subject to the other provisions of this
Agreement, Executive will be entitled to:

(i)continued coverage under the Company’s insurance benefit plans through the
termination date and such other benefits to which he/she may be entitled
pursuant to the Company’s benefit plans, provided, however, that Executive shall
not participate in any severance plan of the Company;

(ii)payment of all earned but unpaid compensation (including accrued unpaid
vacation) through the effective date of termination, payable on or before the
termination date; and

(iii)reimbursement of expenses incurred on or before the termination date in
accordance with Section 4(e), above, if a request for reimbursement of the
expenses was timely submitted to the Company; plus

(iv)payment of the equivalent of the Base Salary, as then in effect (provided
that if there has been any reduction in the Base Salary that would otherwise
constitute Good Reason, then the rate in effect prior to such reduction), that
he/she would have earned over the next six (6) months following the termination
date (less necessary withholdings and authorized deductions) (the “Severance
Payment”), payable in a lump sum on the first regularly scheduled payroll date
following the date the Release becomes effective and irrevocable (the “Release
Effective Date”), but in any event within ten (10) business days of the Release
Effective Date and subject to Section 16, below;

(v)either (1) if Executive’s termination date occurs on or following the date on
which bonus payments to similarly situated executives are made under the Bonus
Plan for the fiscal year prior to the fiscal year in which Executive’s
termination occurs (the “Prior Fiscal Year”), then payment of a prorated portion
of the actual bonus Executive would have otherwise received for the fiscal year
during which the termination occurs, as if Executive had remained employed by
the Company through the date that would have otherwise been required to earn the
bonus, but without the Board or any committee of the Board exercising any
negative discretion to reduce the amount of the award, calculated by dividing
the number of days from the start of the fiscal year through the termination
date by 365 and multiplying the amount of such actual bonus Executive would have
otherwise received by this percentage (but not by more than 100%), and paid at
the same time as bonuses are paid to other Company executives that are similarly
situated to Executive; provided, however, that if the termination date is after
the seventh month of the fiscal year, the actual bonus will not be prorated and
Executive will receive 100% of such actual bonus Executive would have otherwise
received for that fiscal year (without the Board or any committee of the Board
exercising any negative discretion) at the same time as bonuses are paid to
other Company executives that are similarly situated to Executive or (2) if
Executive’s termination date occurs prior to the date on which bonus payments to
similarly situated Company executives are made under the Bonus Plan for the
Prior Fiscal Year, then payment of the actual bonus Executive would have
otherwise received under the Bonus Plan for the Prior Fiscal Year, as if
Executive had remained employed by the Company through the date that would have
otherwise been required to earn the bonus, but without the Board or any
committee of the Board exercising any negative discretion to reduce the amount
of the award, paid at the same time a bonuses are paid to other Company
executives that are similarly situated to Executive.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 5 of 30

 

(vi)subject to Section 5(g), reimbursement of insurance premiums payable to
retain group health coverage as of the termination date for himself/herself and
his/her eligible dependents pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) for six (6) months from the date Executive
becomes COBRA eligible or the maximum period of COBRA coverage, whichever is
less; provided that Executive must submit a reimbursement request in accordance
with Company policy within thirty (30) days of paying such insurance
premiums.  The Company will reimburse the executive within thirty (30) days of
receiving a properly submitted request. In addition, if Executive accepts other
employment within such six (6) months, the Company’s obligation under this
Section 5(a)(vi) will be extinguished as of the date Executive becomes eligible
to be covered under the group health plan of Executive’s new employer; and

(vii)payment for executive outplacement assistance services with the Company’s
then current outplacement services vendor and in accordance with the Company’s
then current policies and practices with respect to outplacement assistance for
other executives of the Company for up to twelve (12) months after the
termination date.

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance
Benefits”.  Executive shall not receive the Severance Benefits, the “Enhanced
Severance Benefits” as provided in Section 5(e), or the Termination Notice
Replacement Payment (as defined below) unless Executive executes the separation
agreement and general release attached as Exhibit A (the “Release”), and the
same becomes irrevocable pursuant to its terms within the 60-day period
following his/her termination of employment.  Notwithstanding the foregoing
paragraphs of this Section 5(a), the Company may terminate Executive’s
employment prior to the expiration of the Notice Period, and in the case of such
termination, the Company shall pay Executive the equivalent of the Base Salary
he/she would have earned over the remainder of the Notice Period (less necessary
withholdings and authorized deductions) at his/her then current Base Salary rate
(the “Termination Notice Replacement Payment”), subject to Executive satisfying
the requirements of the previous sentence.  Any such Termination Notice
Replacement will be paid in a lump sum at the same time as the Severance
Payment.

(b)By Company With Cause.  The Company may terminate Executive’s employment at
any time and without prior notice, written or otherwise, for Cause.  As used in
this Agreement, “Cause” shall mean any of the following conduct by
Executive:  (i) material breach of this Agreement, or a material violation of a
Company policy or of a law, rule or regulation applicable to the Company or its
operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his/her position, or the failure to
follow the reasonable and lawful instructions of the Company; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the
Company reasonably determines has caused, is causing or reasonably is likely to
cause harm to the Company; or (iv) conviction of or plea of guilty or nolo
contendere to any crime other than a traffic offense that is not punishable by a
sentence of incarceration.  Termination pursuant to Section 5(b)(ii) shall be
effective only if such failure continues after Executive has been given written
notice thereof and fifteen (15) business days thereafter in which to present
his/her position to the Company or to cure the same, unless the Company
reasonably determines that the reason(s) for termination are not capable of
being cured.  In the event of termination for Cause, Executive will be entitled
only to the Accrued Benefits through the termination date, which will be the
date on which the notice is given.  The Company will have no further obligation
to pay any compensation of any kind (including without limitation any bonus or
portion of a bonus that otherwise may have become due and payable to Executive
with respect to the year in which such termination date occurs), or severance
payment of any kind nor to make any payment in lieu of notice.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 6 of 30

 

(c)Incapacity or Death.

(i)If Executive becomes unable, due to physical or mental illness or injury, to
perform the essential duties of his/her position for more than twelve (12)
consecutive weeks in any twelve (12) month period during this Agreement with or
without reasonable accommodation (“Incapacity”), the Company has the right to
terminate Executive’s employment on fifteen (15) days’ written notice.  Further,
Executive’s employment pursuant to this Agreement shall be immediately
terminated without notice by the Company upon the death of Executive.  

(ii)In the event of termination for Incapacity or if Executive dies while
actively employed pursuant to this Agreement, (i) Executive will be entitled to
receive the Accrued Benefits, (ii) any unvested equity awards previously granted
to Executive that are scheduled to vest based solely on the achievement of
service-based conditions (“Time-based Equity Awards”) shall become immediately
vested to the extent that such Time-based Equity Awards would have vested within
six (6) months after the date of termination had such Time-based Equity Awards
had vesting schedules that provided for pro-rata vesting on a monthly basis over
the entirety of the vesting schedule, and (iii) with respect to any equity
awards that are scheduled to vest based on the achievement of performance-based
conditions (which may include additional service-based conditions)
(“Performance-based Equity Awards”) for which the performance period is
scheduled to end within six (6) months after the date of termination, each such
Performance-based Equity Award will remain outstanding until the date the Board
or Compensation Committee of the Board (the “Compensation Committee”) determines
whether the applicable performance condition is achieved (provided that in no
event will such Performance-based Equity Award remain outstanding beyond the
Performance-based Equity Award’s maximum term to expiration) and will vest in
accordance with its terms to the extent such performance condition is achieved.

(d)Resignation for Good Reason.  Executive may terminate this Agreement for Good
Reason (as defined below) by giving written notice to the Company of such
termination, subject to Executive complying with the notice, cure period and
other requirements set forth within the definition of Good Reason below.  As
used in this Agreement, “Good Reason” shall mean the occurrence of any one of
the following without Executive’s written consent:  (i) a material reduction in
Executive’s base compensation (which includes Base Salary, the Executive’s
target bonus and any other base compensation) and/or a material breach of this
Agreement by the Company resulting from the failure to provide the compensation
or benefits required in Section 4, (ii) any action or inaction that constitutes
a material breach by the Company of this Agreement; (iii) a material diminution
in Executive’s authority, duties or responsibilities such that they are
materially inconsistent with his/her position as Senior Vice President, Chief
Financial Officer of the Company; and (iv) relocation of the Company’s office
where Executive is providing Executive’s services to the Company to a location
that increases Executive’s commute by thirty (30) miles or more, provided that
no termination for Good Reason shall be effective until Executive has given the
Company written notice (pursuant to Section 11 below) within sixty (60) days
after Executive becomes aware of the initial occurrence of any of the foregoing
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by Executive, and the Company has failed to cure the
occurrence within thirty (30) days of receiving written notice from Executive,
and Executive resigns within six (6) months after Executive becomes aware of the
initial occurrence.   In the event of a termination for Good Reason, Executive
will be entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

(e)Effect of Change in Control.  If the Company terminates Executive’s
employment with the Company without Cause (excluding due to Executive’s death or
Incapacity) or if Executive resigns from such employment for Good Reason, and,
in each case, such termination occurs during the Change in Control Period (as
defined below), Executive will be entitled to the Accrued Benefits, and subject
to the same conditions set forth in the final paragraph of Section 5(a), (i)
four times the Severance Payment set

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 7 of 30

 

forth in Section 5(a)(iv), paid in the same form (i.e., a lump sum) and at the
same time as the Severance Payments set forth in Section 5(a)(iv), (ii) subject
to Section 5(g), the reimbursement of Executive’s insurance premiums for twelve
(12) months in the same form and at the same time and under the same conditions
as provided in Section 5(a)(vi), (iii) a taxable monthly payment (which may be
used for any purpose) equal to actual the COBRA reimbursement payment that
Executive receives under Section 5(e)(ii) for any particular month, (iv) two
hundred percent (200%) of Executive’s target bonus for the fiscal year during
which termination occurs, but no less than two hundred percent (200%) of the
target bonus in effect for the fiscal year immediately prior to the Change in
Control if the Change in Control occurs within the first three (3) months of the
fiscal year, payable at the same time as the payment under clause (i) of this
Section 5(e), (v) all outstanding unvested equity awards previously granted to
Executive shall become immediately vested (the “Enhanced Severance Benefits”),
with Performance-based Equity Awards vesting at target unless otherwise
specified in the applicable Performance-based Equity Award’s award agreement and
(vi) payment for executive outplacement assistance services with the Company’s
then current outplacement services vendor and in accordance with the Company’s
then current policies and practices with respect to outplacement assistance for
other executives of the Company for up to twelve (12) months after the
termination date.

For the avoidance of doubt, if Executive’s termination without Cause (excluding
due to Executive’s death or Incapacity) or resignation for Good Reason occurs
prior to a Change in Control, then any unvested portion of Executive’s
outstanding equity awards will remain outstanding until the earlier of (i) the
date that is three (3) months following the termination of Executive’s
termination or (ii) the date that a Change in Control occurs (provided that in
no event will any of Executive’s equity awards remain outstanding beyond the
equity award’s maximum term to expiration).  In the event that a Change in
Control does not occur by the date that is three (3) months following the
termination of Executive’s employment, any unvested portion of Executive’s
equity awards automatically will be forfeited permanently without having vested.
Further, for any Performance-based Equity Awards, the performance-based vesting
component of the equity awards shall not be deemed to be automatically achieved
as a result of the application of Section 5(e)(v) but will remain outstanding
during the three (3) month period following Executive’s termination or through
the date of the Change in Control, as applicable, to determine whether a Change
in Control would have occurred within three (3) months of the termination of
Executive’s employment and, if so, the extent to which the performance condition
is achieved, such determination to be made in accordance with the procedures set
forth in the applicable award agreement.  If the performance condition is
satisfied and that would cause the award to become eligible to vest based on
continued service, then clause (v) of this Section 5(e) will cause the
service-based vesting component to be deemed satisfied and the vesting of the
equity award will be accelerated as to the portion of the award that became
eligible to vest.  For clarity, if there is no service-based condition that
applies with respect to any portion of such equity award upon such satisfaction
of the performance condition, such portion of the equity award will immediately
vest upon such satisfaction of the performance condition.  

For the sake of clarity, if any payments or benefits are payable under this
Section 5(e), no payments or benefits shall be made under any other subsection
of this Section 5, including Section 5(a) and Section 5(d), and any Enhanced
Severance Benefits will be reduced by any Severance Benefits that may have been
paid or provided with respect to any termination triggering Severance Benefits
that occurs during the three-month period prior to a Change in Control (this
provision, the “Non-duplication Provision”).  

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

(i)the acquisition by any Group or Person (as such terms are defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), other than (A) a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company or (B) an entity in
which the Company directly or indirectly beneficially owns fifty percent (50%)

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 8 of 30

 

or more of the voting securities of such entity (an “Affiliate”), of any
securities of the Company, immediately after which such Group or Person has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of fifty percent (50%) or more of (X) the outstanding shares of Common
Stock or (Y) the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors;

(ii)the Company (and/or its subsidiaries) is a party to a merger or
consolidation with a Person other than an Affiliate, which merger or
consolidation results in (a) the holders of voting securities of the Company
outstanding immediately before such merger or consolidation failing to continue
to represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the corporation or
entity resulting from or surviving such merger or consolidation or (b)
individuals who are directors of the Company just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

(iii)all or substantially all of the assets of the Company and its subsidiaries
are, in any transaction or series of transactions, sold or otherwise disposed of
(or consummation of any transaction, or series of related transactions, having
similar effect), other than to an Affiliate;

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
is not exempt from section 409A of the Code, no event shall constitute a Change
in Control unless it also constitutes a change in the ownership of the Company
(as defined in Treasury Regulation section 1.409A-3(i)(5)(v)), a change in
effective control of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vii)).

As used in this Agreement, a “Change in Control Period” shall mean the period
beginning three (3) months prior to, and ending eighteen (18) months following,
a Change in Control.

(f)Voluntary Resignation without Good Reason.  Executive may terminate this
Agreement without Good Reason effective on sixty (60) day’s written notice,
unless the Company in its sole discretion accepts the resignation earlier.  In
the event that Executive resigns without Good Reason as defined above in Section
5(d), Executive will be entitled only to the Accrued Benefits through the
termination date.  The Company will have no further obligation to pay any
compensation of any kind (including without limitation any bonus or portion of a
bonus that otherwise may have become due and payable to Executive with respect
to the year in which such termination date occurs unless he/she remains employed
with the Company as of the date bonuses are paid to other senior executives of
the Company), or severance payments of any kind.

(g)If the Company determines in its sole discretion that it cannot make the
COBRA reimbursements under Section 5(a)(vi) or Section 5(e)(ii) (the “COBRA
Reimbursements”) without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a taxable monthly payment, payable on
the last day of a given month, in an amount equal to the monthly COBRA premium
that the Executive would be required to pay to continue the Executive’s group
health coverage in effect on the termination of employment date (which amount
will be based on the premium for the first month of COBRA continuation

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 9 of 30

 

coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage and will commence on the month following the
Executive’s termination of employment and will end on the earlier of (x) the
date upon which the Executive obtains other employment or (y) the date the
Company has paid an amount equal to (A) 6 payments if Executive is receiving the
Severance Benefits pursuant to Section 5(a) or (B) subject to the
Non-duplication Provision, 12 payments if Executive is receiving the Enhanced
Severance Benefits pursuant to Section 5(e). For the avoidance of doubt, such
taxable payments in lieu of COBRA Reimbursements (the “COBRA Substitute
Payments”) may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholding.

6.Proprietary Information Obligations.

(a)Proprietary Information and Confidentiality.  Both before and during the term
of Executive’s employment, Executive will have access to and become acquainted
with Company confidential and proprietary information (together “Proprietary
Information”), including but not limited to information or plans concerning the
Company’s products and technologies; customer relationships; personnel; sales,
marketing and financial operations and methods; trade secrets; formulae and
secret developments and inventions; processes; and other compilations of
information, records, and specifications.  Executive will not disclose any of
the Proprietary Information directly or indirectly, or use it in any way, either
during his/her employment pursuant to this Agreement or at any time thereafter,
except as reasonably required or specifically requested in the course of his/her
employment with the Company or as authorized in writing by the
Company.  Notwithstanding the foregoing, Proprietary Information does not
include information that is otherwise publicly known or available, provided it
has not become public as a result of a breach of this Agreement or any other
agreement Executive has to keep information confidential.  It is not a breach of
this Agreement for Executive to disclose Proprietary Information (i) pursuant to
an order of a court or other governmental or legal body or (ii) in connection
with Protected Activity (as defined below).  Executive understands that nothing
in this Agreement shall in any way limit or prohibit Executive from engaging in
any Protected Activity. For purposes of this Agreement, “Protected Activity”
means filing a charge or complaint with, or otherwise communicating or
cooperating with or participating in any investigation or proceeding that may be
conducted by any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Proprietary Information to any
parties other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. In addition, Executive hereby
acknowledges that the Company has provided Executive with notice in compliance
with the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets. The full text of the notice is attached in
Exhibit B.

(b)Inventions Agreement and Assignment.

(i)Executive hereby agrees to disclose promptly to the Company (or any persons
designated by it) all developments, designs, creations, improvements, original
works of authorship, formulas, processes, know-how, techniques and/or inventions
(collectively, the “Inventions”) (A) which are made or conceived or reduced to
practice by Executive, either alone or jointly with others, in performing
his/her duties during the period of Executive’s employment by the Company, that
relate to or are useful in

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 10 of 30

 

the business of the Company; or (B) which result from tasks assigned to
Executive by the Company, or from Executive’s use of the premises or other
resources owned, leased or contracted by the Company.

(ii)Executive agrees that all such Inventions which the Company in its
discretion determines to be related to or useful in its business or its research
or development, or which result from work performed by Executive for the
Company, will be the sole and exclusive property of the Company and its assigns,
and the Company and its assigns will have the right to use and/or to apply for
patents, copyrights or other statutory or common law protections for such
Inventions in any and all countries.  Executive further agrees to assist the
Company in every reasonable way (but at the Company’s expense) to obtain and
from time to time enforce patents, copyrights and other statutory or common law
protections for such Inventions in any and all countries.  To that end,
Executive will execute all documents for use in applying for and obtaining such
patents, copyrights and other statutory or common law protections therefor and
enforcing the same, as the Company may desire, together with any assignments
thereof to the Company or to persons or entities designated by the
Company.  Should the Company be unable to secure Executive’s signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright or other right or protection relating to any Invention, whether due to
his/her mental or physical incapacity or any other cause, Executive hereby
irrevocably designates and appoints the Company and each of its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and in
his/her behalf and stead, to execute and file any such document, and to do all
other lawfully permitted acts to further the prosecution, issuance, and
enforcement of patents, copyrights or other rights or protections with the same
force and effect as if executed and delivered by Executive.  Executive’s
obligations under this Section 6(b)(ii) will continue beyond the termination of
Executive’s employment with the Company, but the Company will compensate
Executive at a reasonable rate after such termination for time actually spent by
Executive at the Company’s request in providing such assistance.

(iii)Executive hereby acknowledges that all original works of authorship which
are made by Executive (solely or jointly with others) within the scope of
Executive’s employment which are protectable by copyright are “works for hire,”
as that term is defined in the United States Copyright Act (17 USCA,
Section 101).

(iv)Any provision in this Agreement requiring Executive to assign Executive’s
rights in any Invention to the Company will not apply to any invention that is
exempt under the provisions of California Labor Code section 2870, which
provides:

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.  (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

(c)Non-Solicitation of Customers and Other Business Partners.  Executive
recognizes that by virtue of his/her employment with the Company, he/she will be
introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during his/her employment.  Executive

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 11 of 30

 

understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted under applicable law, Executive
agrees that, for a period beginning on the Effective Date and ending twelve (12)
months after termination of Executive’s employment with the Company, regardless
of the reason for such termination, Executive shall not use any Proprietary
Information to, directly or indirectly, solicit, direct, interfere with, or
entice away from the Company any existing customer, licensee, licensor, vendor,
contractor or distributor of the Company or for the customer or other business
partner to expand its business with a competitor, without the prior written
consent of the Company; provided, however, that if Executive is or becomes a
permanent resident of the state of California and remains such a permanent
resident through the date of termination of Executive’s employment, this Section
6(c) shall not apply following the termination of Executive’s employment with
the Company.

(d)Non-Solicitation of Employees.  Executive recognizes the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees.  Accordingly,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information, directly or indirectly, for himself or on behalf of any
other person or entity, solicit, offer employment to, hire or otherwise retain
the services of any employee of the Company in a position classified as exempt
from overtime pay requirements.  For purposes of the foregoing, “employee of the
Company” shall include any person who was an employee of the Company at any time
within six (6) months prior to the prohibited conduct.  

(e)Company Property and Materials.  

(i)All files, records, documents, computer-recorded or electronic information,
drawings, specifications, equipment, and similar items relating to Company
business, whether prepared by Executive or otherwise coming into his/her
possession, will remain the Company’s exclusive property and will not be removed
from Company premises under any circumstances whatsoever without the Company’s
prior written consent, except when, and only for the period, necessary to carry
out Executive’s duties hereunder

(ii)In the event of termination of Executive’s employment for any reason,
Executive will promptly deliver to the Company all Company equipment (including,
without limitation, any cellular phones, beeper/pagers, computer hardware and
software, fax machines and other tools of the trade) and all originals and
copies of all documents, including without limitation, all books, customer
lists, forms, documents supplied by customers, records, product lists, writings,
manuals, reports, financial documents and other documents or property in
Executive’s possession or control, which relate to the Company’s business in any
way whatsoever, and in particular to customers of the Company, or which may be
considered to constitute or contain Proprietary Information as defined above,
and Executive will neither retain, reproduce, nor distribute copies thereof
(other than copies of Executive’s electronic or hardcopy address and telephone
contact data base or directories).  Notwithstanding the foregoing, Executive
shall be allowed to retain a copy of the Employee Handbook and personnel records
relating to Executive’s employment.

(f)Remedies for Breach. Executive acknowledges that any breach by Executive of
this Section 6 would cause the Company irreparable injury and damage for which
monetary damages are inadequate.  Accordingly, in the event of a breach or a
threatened breach of this Section 6, the Company will be entitled to seek an
injunction restraining such breach.  In addition, in the event of a breach of
this Section 6, the Company’s obligation to pay any unpaid portion of the
Severance Payment or other benefits

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 12 of 30

 

as set forth in Sections 5(a) and (d) of this Agreement will be
extinguished.  Nothing contained herein will be construed as prohibiting the
Company from pursuing any other remedy available to the Company for such breach
or such threatened breach.  Executive has carefully read and considered these
restrictions and agrees they are fair and reasonable restrictions on Executive
and are reasonably required for the protection of the interests of the
Company.  Executive agrees not to circumvent the spirit of these restrictions by
attempting to accomplish indirectly what Executive is otherwise restricted from
doing directly.  Executive agrees that the restrictions in this Section 6 are
reasonable and necessary to protect the Company’s Proprietary Information, and
they do not prevent Executive from working in the medical device
industry.  Executive agrees that the covenants and agreements by Executive
contained in this Section 6 shall be in addition to any other agreements and
covenants Executive may have agreed to in any other employee proprietary
information, confidentiality, non-disclosure or other similar agreement and that
this Section 6 shall not be deemed to limit such other covenants and agreements,
all of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach by Executive of the terms of
such other agreements and covenants shall be deemed to be a breach by Executive
of this Section 6 and of this Agreement.  To the extent any of the provisions in
this Section 6 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 6 is held to be
unenforceable, the remaining provisions of this Section 6 shall be enforced as
written.  

7.Interpretation, Governing Law and Exclusive Forum.  The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of California (excluding any that mandate the
use of another jurisdiction’s laws).  Any arbitration (unless otherwise mutually
agreed), litigation or similar proceeding with respect to such matters only may
be brought within Santa Clara County, California, and all parties to this
Agreement consent to California’s jurisdiction.

8.Entire Agreement.  All oral or written agreements or representations, express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement.  

9.Severability.  In the event that one or more of the provisions contained in
this Agreement are held to be invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such holding shall not impair the
validity, legality or enforceability of the remaining provisions herein.

10.Successors and Assigns.  This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and his/her estate, but Executive may not
assign or pledge this Agreement or any rights arising under it, except to the
extent permitted under the terms of the benefit plans in which he/she
participates.  No rights or obligations of the Company under this Agreement may
be assigned or transferred except that the Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, sale, transfer
of stock, consideration or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place.  As used in this
Agreement, “Company” means the Company as hereinbefore defined and any successor
to its business and/or assets (by merger, purchase or otherwise as provided in
this Section 10) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  In the event that any successor refuses to
assume the obligations hereunder, the Company as hereinbefore defined shall
remain fully responsible for all obligations hereunder.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 13 of 30

 

11.Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be given by hand delivery, electronic mail,
facsimile, telecopy, overnight courier service, or by United States certified or
registered mail, return receipt requested.  Each such notice, request, demand or
other communication shall be effective (i) if delivered by hand or by overnight
courier service, when delivered at the address specified in this Section 11;
(ii) if given by electronic mail, facsimile or telecopy, when such electronic
mail, facsimile or telecopy is transmitted to the electronic mail address or
facsimile or telecopy number specified in this Section 11 and confirmation is
received if during normal business hours on a business day, and otherwise, on
the next business day; and (iii) if given by certified or registered mail,
three (3) days after the mailing thereof.  Notices shall be addressed to the
parties as follows (or at such other address, email address or fax number as
either party may from time to time specify in writing by giving notice as
provided herein):

 

If to the Company:

Accuray Incorporated
1310 Chesapeake Terrace
Sunnyvale, California 94089
Attn:  General Counsel

Fax No. (408) 789-4205

 

If to Executive:

Shig Hamamatsu
Address: most recent on file with the Company
Email: most recent on file with the Company

12.Indemnification.  As soon as reasonably practicable after the due execution
of this Agreement by each of the parties hereto, the Company and Executive will
enter into the Company’s standard form of indemnification agreement utilized by
the Company for its directors and executive officers unless such an agreement is
already in effect.  

13.Dispute Resolution.  The parties agree that all disputes, claims or
controversies between them and between Executive and any of the Company’s
affiliated entities and the successor of all such entities, including any
dispute, claim or controversy arising from or otherwise in connection with this
Agreement and/or Executive’s employment with the Company, will be resolved as
follows:

(a)Prior to initiating any other proceeding, the complaining party will provide
the other party with a written statement of the claim identifying any supporting
witnesses or documents and the requested relief.  The responding party shall
within forty-five (45) days furnish a statement of the relief, if any, that it
is willing to provide, and identify supporting witnesses or documents.

(b)If the matter is not resolved by the exchange of statements of claim and
statements of response as provided herein, the parties shall submit the dispute
to non-binding mediation, the cost of the mediator to be paid by the Company,
before a mediator and/or service to be jointly selected by the parties.  Each
party will bear his/her or its own attorney’s fees and witness fees.

(c)If the parties cannot agree on a mediator and/or if the matter is not
otherwise resolved by mediation, any controversy or claim between Executive and
the Company and any of its current or former directors, officers and employees,
including any arising out of or relating to this Agreement or breach thereof,
shall be settled by final and binding arbitration in the county in which
Executive last worked, or elsewhere as mutually agreed by the parties, by a
single arbitrator pursuant to the Employment Dispute Rules of Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), unless the parties to the
dispute agree to another arbitration service or independent arbitrator.  The
parties may conduct discovery to the extent permitted in a court of law; the
arbitrator will render an award together with a written opinion indicating the
bases for such opinion; and the arbitrator will have full authority to award all
remedies that would be

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 14 of 30

 

available in court.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  Each party shall bear its own
attorney’s fees and costs, unless the claim is based on a statute that provides
otherwise.  The Company will pay the arbitrator’s fees and any administrative
charges of the arbitration service, except that if Executive initiates the
claim, he/she will pay a portion of the administrative charges equal to the
amount he/she would have paid to initiate the claim in a court of general
jurisdiction.

(d)EXECUTIVE AND THE COMPANY AGREE THAT THIS ARBITRATION PROCEDURE WILL BE THE
EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES RELATING TO OR ARISING FROM
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM, INCLUDING
DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT OR TORT, VIOLATION OF PUBLIC
POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS,
ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT DISCRIMINATION BASED ON ANY
PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR LAWS RELATING TO AN
EXECUTIVE’S RELATIONSHIP WITH THE COMPANY.  THE FOREGOING NOTWITHSTANDING,
CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT INSURANCE, OR ANY
OTHER CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW, ARE NOT COVERED
BY THIS ARBITRATION PROVISION.  THE PARTIES EXPRESSLY WAIVE THE RIGHT TO A JURY
TRIAL, AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING ON BOTH
PARTIES.  THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS BROADLY AS IS
PERMISSIBLE UNDER APPLICABLE LAW.

14.Representations.  Each person executing this Agreement hereby represents and
warrants on behalf of himself/herself and of the entity/individual on whose
behalf he/she is executing the Agreement that he/she is authorized to represent
and bind the entity/individual on whose behalf he/she is executing the
Agreement.  Executive specifically represents and warrants to the Company that
he/she reasonably believes (a) he/she is not under any contractual or other
obligations that would prevent, limit or impair Executive’s performance of
his/her obligations under this Agreement and (b) that entering into this
Agreement will not result in a breach of any other agreement to which he/she is
a party. Executive acknowledges that Executive has been given the opportunity to
consult with legal counsel and seek such advice and consultation as Executive
deems appropriate or necessary.  

15.Amendments and Waivers.  No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by Executive and a
duly authorized Company officer.  Thus, for example, promotions, commendations,
and/or bonuses shall not, by themselves, modify, amend, or extend this
Agreement.  A waiver of any conditions or provisions of this Agreement in a
given instance shall not be deemed a waiver of such conditions or provisions at
any other time.

16.Taxes.  

(a)Withholdings.  The Company may withhold from any compensation and benefits
payable under this Agreement all federal, state, city and other taxes or amounts
as shall be determined by the Company to be required to be withheld pursuant to
applicable laws, or governmental regulations or rulings.  Executive shall be
solely responsible for the satisfaction of any taxes (including employment taxes
imposed on employees and penalty taxes on nonqualified deferred compensation).  

(b)Net Proceeds Maximization.  Notwithstanding any provision of this Agreement
to the contrary, if all or any portion of the payments or benefits received or
realized by Executive pursuant to this Agreement either alone or together with
other payments or benefits that Executive receives or realizes or is then
entitled to receive or realize from the Company or any of its affiliates
(“Potential Parachute Payments”) would constitute an “excess parachute payment”
within the meaning of section 280G of the

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 15 of 30

 

Code and/or any corresponding and applicable state law provision, the Potential
Parachute Payments will be reduced by reducing the amount of the Potential
Parachute Payments to the extent necessary so that no portion of the Potential
Parachute Payments will be subject to the excise tax imposed by section 4999 of
the Code and any corresponding and/or applicable state law provision.  A
reduction will be made under the previous sentence only if, by reason of that
reduction, Executive's net after tax benefit exceeds the net after tax benefit
he/she would realize if the reduction were not made.  For purposes of this
paragraph, “net after tax benefit” means the sum of (i) the total amount
received or realized by Executive pursuant to this Agreement that would
constitute a “parachute payment” within the meaning of section 280G of the Code
and any corresponding and applicable state law provision, plus (ii) all other
payments or benefits that Executive receives or realizes or is then entitled to
receive or realize from the Company and any of its affiliates that would
constitute a “parachute payment” within the meaning of Section 280G of the Code
and any corresponding and applicable state law provision, less (iii) the amount
of federal or state income taxes payable with respect to the payments or
benefits described in (i) and (ii) above calculated at the maximum marginal
individual income tax rate for each year in which payments or benefits are
realized by Executive (based upon the rate in effect for that year as set forth
in the Code at the time of the first receipt or realization of the foregoing),
less (iv) the amount of excise taxes imposed with respect to the payments or
benefits described in (i) and (ii) above by section 4999 of the Code and any
corresponding and applicable state law provision.  All determinations and
calculations made in this paragraph shall be made by an independent accounting
firm (the “Accounting Firm”) selected by the Company prior to the Change in
Control and the Company will bear all costs and expenses incurred by the
Accounting Firm in connection with its determination.  The Accounting Firm shall
be a nationally recognized United States public accounting firm which has not,
during the two (2) years preceding the date of its selection, acted in any way
on behalf of (x) the Company or any affiliate thereof or (y) Executive.   If any
payments or benefits are reduced pursuant to this Section 16(b), they shall be
reduced in the following order:  First all payments and benefits that do not
constitute “nonqualified deferred compensation” within the meaning of section
409A of the Code or that are exempt from section 409A of the Code (with the
payments or benefits being reduced in reverse order of when they otherwise would
be made or provided); second, all payments or benefits that constitute
“nonqualified deferred compensation” within the meaning of section 409A of the
Code that are not exempt from section 409A of the Code that were granted to
Executive in the 12-month period of time preceding the applicable Change in
Control, in the order such benefits were granted to Executive; and third, all
remaining payments and benefits shall be reduced pro-rata.  Notwithstanding the
foregoing, if (i) reducing payments or benefits in the order described above
would result in the imposition on Executive of an additional tax under section
409A of the Code (or similar state or local law), (ii) Executive so notifies the
Company before such reductions and payments are made and benefits provided, and
(iii) reducing the payments or benefits in another order would not result in the
imposition on Executive of an additional tax under section 409A of the Code (or
similar state or local law), payments and benefits shall instead be reduced in
such other order.

(c)Section 409A Compliance.

(i)With respect to any reimbursement of expenses or any provision of in-kind
benefits to Executive specified under this Agreement, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangements providing for the
reimbursement of expenses referred to in section 105(b) of the Code; (2) the
reimbursement of an eligible expense shall be made no later than the end of the
year following the year in which such expense was incurred; and (3) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 16 of 30

 

(ii)A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) upon
or following a termination of employment unless such termination is also a
“separation from service” and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”  For purposes of section 409A of the
Code, the date as of which Company and Executive reasonably anticipate that no
further services would be performed by Executive for Company shall be construed
as the date that Executive first incurs a “separation from service” as defined
under section 409A of the Code.

(iii)Notwithstanding anything in this Agreement to the contrary, if a payment
obligation arises on account of Executive’s separation from service while
Executive is a “specified employee” as described in section 409A of the Code and
the Treasury Regulations thereunder and as determined by Company in accordance
with its procedures, by which determination Executive is bound, any payment of
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
sections 1.409A-1(b)(3) through (b)(12)) shall be made on the first business day
of the seventh month following the date of Executive’s separation from service,
or, if earlier, within fifteen (15) days after the appointment of the personal
representative or executor of Executive’s estate following Executive’s death
together with interest on them for the period of delay at a rate equal to the
average prime interest rate published in the Wall Street Journal on any day
chosen by the Company during that period.  Thereafter, Executive shall receive
any remaining payments as if there had not been an earlier delay.

(iv)Notwithstanding anything to the contrary contained in this Agreement, (i)
the Executive shall have no legally-enforceable right to, and the Company shall
have no obligation to make, any payment or provide any benefit to Executive if
having such a right or obligation would result in the imposition of additional
taxes under section 409A of the Code, and (ii) any provision that would cause
any payment or benefit to fail to satisfy section 409A will have no force and
effect until amended to comply therewith (which amendment may be retroactive to
the extent permitted by section 409A and may be accomplished by the Company
without the Executive’s consent).   If any payment is not made or any benefit is
not provided under the terms of this Section 16(c)(iv), it is the Company’s
present intention to make a similar payment or provide a similar benefit to the
Executive in a manner that will not result in the imposition of additional taxes
under section 409A of the Code, to the extent feasible.  Each payment made under
this Agreement is intended to be a separate payment for the purposes of section
409A of the Code.

(v)The Company does not guarantee any particular tax effect to Executive under
this Agreement.  Company shall not be liable to Executive for any payment made
under this Agreement that is determined to result in an additional tax, penalty
or interest under section 409A of the Code, nor for reporting in good faith any
payment made under this Agreement as an amount includible in gross income under
section 409A of the Code.  The parties intend this Agreement to be exempt from,
or comply with, the requirements of Section 409A of the Code and the final
regulations and any guidance promulgated thereunder so that none of the payments
and benefits to be provided hereunder will be subject to the additional tax
imposed by Section 409A.  Any ambiguities or ambiguous terms shall be
interpreted to so be exempt or comply, and this Agreement shall be administered
in accordance with such intent.

17.U.S. Citizenship and Immigration Services; Confidentiality and Inventions
Agreement.  Executive agrees to timely file all documents required by the
Department of Homeland Security to verify his/her identity and lawful employment
in the United States. In addition, as a condition to Executive’s employment with
the Company, Executive is required to complete, sign, return, and abide by the
Company’s Employee Confidentiality and Inventions Agreement.  

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 17 of 30

 

18.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.

19. Resignation from Positions.  Upon Executive’s cessation of employment with
the Company for any reason, Executive agrees that Executive shall be deemed to
have resigned as an officer and as a director (if applicable) from the Company
and every subsidiary of the Company on which Executive is then serving as an
officer or director, and from any other entity or company on which Executive is
then serving as a director or officer at the request of the Company, in each
case effective as of the date of Executive’s cessation of employment. In the
event of Executive’s cessation of employment, Executive agrees to execute a
general resignation resigning from all positions then held by Executive on every
subsidiary of the Company and other entity or company on which Executive is then
serving as a director or officer at the request of the Company.  Executive
hereby grants the corporate secretary of the Company an irrevocable power of
attorney to execute on behalf of Executive all such resignations, documents and
instruments and to take all such other actions as reasonably necessary to carry
out the intention of this Section 19.

20. Executive’s Commencement of Employment. It is a condition precedent to the
effectiveness of this Agreement that Executive commences working full-time for
the Company at the Company’s principal executive offices on the Effective
Date.  If Executive does not commence such full-time employment on the Effective
Date, then this Agreement shall be null and void and the Company shall have no
obligations hereunder or otherwise to Executive.    

21.Executive’s Acknowledgement.

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM/HER RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE
CONTAINED IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE/SHE
HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

Executive FURTHER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE/SHE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE/SHE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF/HERSELF OF
THAT OPPORTUNITY TO THE EXTENT HE/SHE WISHED TO DO SO.  EXECUTIVE UNDERSTANDS
THAT THE DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A
JURY TRIAL ON MATTERS COVERED BY THEM.

 




 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 18 of 30

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Accuray Incorporated,

 

a Delaware Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joshua Levine

 

Name:

Joshua Levine

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jesse Chew

 

Name:

Jesse Chew

 

Title:

Senior Vice President, General Counsel

 

 

 

 

 

 

 

 

 

Accepted and Agreed,

 

 

 

 

 

Shig Hamamatsu:

/s/ Shig Hamamatsu

 

 

 




 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 19 of 30

 

Exhibit A

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

[See attached]




 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 20 of 30

 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between __________________, an individual (“Executive”), and
Accuray Incorporated, a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, the “Company”).

Recitals

A.Executive has been employed by the Company pursuant to an employment agreement
by and between the Company and Executive effective as of [DATE] (the “Employment
Agreement”), and currently is serving as [specify position held at time of
termination];

 

B.Executive’s employment with the Company and any of its parents, direct or
indirect subsidiaries, affiliates, divisions, or related entities (collectively
referred to herein as the “Company and its Related Entities”) will be ended on
the terms and conditions set forth in this Agreement.  

Agreement

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

1.Effective Date. Except as otherwise provided herein, this Agreement shall be
effective on the eighth day after it has been executed by both of the parties
(the “Effective Date”).

2.End of Employment and Service as a Director. Executive’s employment with the
Company and its Related Entities has ended or will end effective as of
___________ Pacific Time, on _________________ (the “Termination Date”). If
Executive is an officer or a member of the Board of Directors of the Company
and/or its Related Entities (the “Board”) Executive hereby voluntarily resigns
from any such officer positions and the Board, effective _________________.

3.Continuation of Benefits After the Termination Date. Except as expressly
provided in this Agreement or in the plan documents governing the Company’s
employee benefit plans, after the Termination Date, Executive will no longer be
eligible for, receive, accrue, or participate in any other benefits or benefit
plans provided by the Company and its Related Entities, including, without
limitation, medical, dental and life insurance benefits, and the Company’s
401(k) retirement plan; provided, however, that nothing in this Agreement shall
waive Executive’s right to any vested benefits, including vested amounts in the
Company’s 401(k) retirement plan, which amounts shall be handled as provided in
the plan.

4.Payments Upon Termination.  Executive will be entitled to receive payment of
the following:  (i) all earned but unpaid compensation (including accrued unpaid
vacation) through the effective date of termination, payable on or before the
termination date; and (ii) reimbursement, made in accordance with Section
4(e) of the Employment Agreement, of any monies advanced or incurred by
Executive in connection with his/her employment for reasonable and necessary
Company-related expenses incurred on or before the Termination Date.  The
provisions of this Agreement shall not waive or terminate any rights to
compensation or vested benefits under the Company’s benefits plans or as
required by law, or to indemnification Executive may have under the Company’s
Certificate of Incorporation, Bylaws or separate indemnification agreement, as
applicable.  

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 21 of 30

 

5.Severance Benefits or Enhanced Severance Benefits.  In return for Executive’s
promises in this Agreement, the Company will provide Executive with the
Severance Benefits or Enhanced Severance Benefits as defined in Sections 5(a)
and 5(e) of the Employment Agreement and as applicable based on the nature of
the termination, subject to the terms and conditions set forth in the Employment
Agreement, including, but not limited to, Section 16 thereof.  The Severance
Benefits or Enhanced Severance Benefits will be paid as specified in Section
5(a) or Section 5(e) of the Employment Agreement, as applicable and shall be
subject to required withholdings and authorized deductions and to Section 21
below.  

6.Effect of Revocation or Subsequent Employment.

(a)If Executive properly revokes this Agreement in accordance with Section 13
below, Executive shall not be entitled to receive the payments and benefits
under Section 5, above, except that Executive’s rights under COBRA will continue
(but not, for purposes of clarity, the right to be reimbursed for COBRA premiums
or receive any COBRA Substitute Payments (as defined in the Employment
Agreement)).

(b)The Company’s obligation to reimburse premiums for insurance coverage under
COBRA or otherwise will be extinguished as of the date Executive’s coverage
begins under the group health plan of any new employer or would have begun had
Executive elected to participate in any such group health plan.  If Executive
violates the restrictions in Section 17, below, the Company’s obligation to pay
premiums for insurance under COBRA or otherwise will be immediately
extinguished, and the other remedies specified in Section 17, below, shall
apply.  

7.Acknowledgement of Total Compensation and Indebtedness. Executive acknowledges
and agrees that the cash payments under Sections 4 and 5 of this Agreement
extinguish any and all obligations for monies, or other compensation or benefits
that Executive claims or could claim to have earned or claims or could claim is
owed to him/her as a result of his/her employment by the Company and its Related
Entities through the Termination Date, under the Employment Agreement or
otherwise.  Notwithstanding the foregoing, the parties acknowledge and agree
that the provisions of this Section 7 shall not terminate any rights Executive
has under Section 3 of this Agreement or to other payments Executive may have,
and to any indemnification Executive may have under the Company’s Bylaws or
separate indemnification agreement, as applicable.

8.Status of Related Agreements and Future Employment.

(a)Agreements Between Executive and the Company. [Agreements to be scheduled at
time].  

(b)Employment Agreement. The parties agree that the Employment Agreement shall
be terminated as of the Termination Date. Notwithstanding the termination of the
Employment Agreement, the parties hereto acknowledge that certain rights and
obligations set forth in the Employment Agreement extend beyond the Termination
Date.  In the event that any provision of this Agreement conflicts with Section
6 of the Employment Agreement, the terms and provisions of the section(s)
providing the greatest protection to the Company and its Related Entities shall
control.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 22 of 30

 

9.Release by Executive.  

(a)Except for any obligations or covenants of the Company pursuant to this
Agreement and as otherwise expressly provided in this Agreement, Executive, for
himself/herself and his/her heirs, executors, administrators, assigns,
successors and agents (collectively, the “Executive’s Affiliates”) hereby fully
and without limitation releases and forever discharges the Company and its
Related Entities, and each of their respective agents, representatives,
stockholders, owners, officers, directors, employees, consultants, attorneys,
auditors, accountants, investigators, affiliates, successors and assigns
(collectively, the “Company Releasees”), both individually and collectively,
from any and all waivable rights, claims, demands, liabilities, actions, causes
of action, damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which Executive or any of
Executive’s Affiliates has or may have or may claim to have against the Company
Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), arising out of, based upon,
or relating to his/her employment or the termination of his/her employment with
the Company and its Related Entities and/or his/her service as an officer of any
of the Company Releasees, any agreement or compensation arrangement between
Executive and any of the Company Releasees, to the maximum extent permitted by
law.  

(b)Executive specifically and expressly releases any Claims arising out of or
based on: the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the National Labor
Relations Act and the Equal Pay Act, as the same may be amended from time to
time; the California common law on fraud, misrepresentation, negligence,
defamation, infliction of emotional distress or other tort, breach of contract
or covenant, violation of public policy or wrongful termination; state or
federal wage and hour laws, and other provisions of the California Labor Code,
to the extent these may be released herein as a matter of law; or any other
state or federal law, rule, or regulation dealing with the employment
relationship, except those claims which may not be released herein as a matter
of law.

(c)Nothing contained in this Section 9 or any other provision of this Agreement
shall release or waive any right that Executive has to indemnification and/or
reimbursement of expenses by the Company and its Related Entities with respect
to which Executive may be eligible as provided in California Labor Code section
2802, the Company’s and its Related Entities’ Certificates of Incorporation,
Bylaws and any applicable directors and officers, errors & omissions, umbrella
or general liability insurance policies, any indemnification agreements,
including the Employment Agreement; or any other applicable source, nor prevent
Executive from cooperating in an investigation of the Company by the Equal
Employment Opportunity Commission (“EEOC”).  

10.Waiver of Civil Code Section 1542.

(a)Executive understands and agrees that the release provided herein extends to
all Claims released above whether known or unknown, suspected or unsuspected,
which may be released as a matter of law. Executive expressly waives and
relinquishes any and all rights he/she may have under California Civil Code
section 1542, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 23 of 30

 

(b)Executive expressly waives and releases any rights and benefits which he/she
has or may have under any similar law or rule of any other jurisdiction. It is
the intention of each party through this Agreement to fully, finally and forever
settle and release the Claims as set forth above. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery of any additional
Claims or facts relating thereto.

11.[If Executive is age 40 or over on Termination Date]  Release of Federal Age
Discrimination Claims by Executive. Executive hereby knowingly and voluntarily
waives and releases all rights and claims, known or unknown, arising under the
Age Discrimination In Employment Act of 1967, as amended, which he/she might
otherwise have had against the Company or any of the Company Releasees regarding
any actions which occurred prior to the date that Executive signed this
Agreement, except that Executive is not prevented from cooperating in an
investigation by the EEOC or from filing an EEOC charge other than for personal
relief.

12.Release by Company and its Related Entities.  The Company and its Related
Entities hereby release and forever discharge Executive, from any and all
waivable actions, causes of action, covenants, contracts, claims and demands of
whatever character, nature and kind, whether known or unknown, which the Company
and its Related Entities ever had, now have, or any of them hereafter can, shall
or may have by reason of Executive’s employment and/or his/her service as a
director and/or officer of the Company and/or its Related Entities; provided,
however, that this general release shall not apply, or be deemed or construed to
apply, to (a) any of Executive’s continuing obligations pursuant to this
Agreement or the Employment Agreement,  (b) criminal conduct or acts or
omissions constituting willful misconduct or gross negligence by Executive
during his/her employment with the Company, or (c) recoupment of all or a
portion of any previously awarded bonus or equity award pursuant to the
Company’s Recoupment (Clawback) Policy that was in effect when the bonus was
paid or the equity award vested or was exercised by Executive, whichever was
later.

13.[If Executive is age 40 or over on Termination Date]  Review and Revocation
Rights. Executive hereby is advised of the following:

(a)Executive has the right to consult with an attorney before signing this
Agreement and is encouraged by the Company to do so;

(b)Executive has twenty-one (21) days from his/her receipt of this Agreement to
consider it; and

(c)Executive has seven (7) days after signing this Agreement to revoke this
Agreement, and this Agreement will not be effective until that revocation period
has expired without revocation. Executive agrees that in order to exercise
his/her right to revoke this Agreement within such seven (7) day period, he/she
must do so in a signed writing delivered to the Company’s Board before the close
of business on the seventh calendar day after he/she signs this Agreement.

14.Confidentiality of Agreement. After the execution of this Agreement by
Executive, neither Executive, his/her attorney, nor any person acting by,
through, under or in concert with them, shall disclose any of the terms of or
amount paid under this Agreement (other than to state that the Company has filed
this Agreement and/or agreements related thereto as public documents) or the
negotiation thereof to any individual or entity; provided, however, that the
foregoing shall not prevent such disclosures by Executive to his/her attorney,
tax advisors and/or immediate family members, as may be required by law, or in
connection with Protected Activity (as defined in the Employment Agreement).

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 24 of 30

 

15.No Filings. Executive represents that he/she has not filed any lawsuits,
claims, charges or complaints, which are pending as of the date hereof, against
the Company Releasees with any local, state or federal agency or court from the
beginning of time to the date of execution of this Agreement, and that Executive
is not aware of any facts that would support any Claims or any
compliance-related or code of ethics violations of any kind whatsoever against
the Company Releasees, including without limitation any claims for any
work-related injuries.  If Executive hereafter commences, joins in, or in any
manner seeks relief through any suit arising out of, based upon, or relating to
any of the Claims released in this Agreement, or in any manner asserts against
the Company Releasees any of the Claims released in this Agreement, then
Executive agrees to pay to the Company Releasees against whom such Claim(s) is
asserted, in addition to any other damages caused thereby, all attorneys’ fees
incurred by the Company Releasees in defending or otherwise responding to the
suit or Claim; provided, however, that this provision shall not obligate
Executive to pay the Company Releasees’ attorneys’ fees in any action
challenging the release of claims under the Older Workers Benefit Protection Act
or the ADEA, unless otherwise allowed by law. If any governmental agency or
court ever assumes jurisdiction over any such lawsuit, claim, charge or
complaint and/or purports to bring any legal proceeding, in whole or in part, on
behalf of Executive based upon events occurring prior to the execution of this
Agreement, Executive will request such agency or court to withdraw from and/or
to dismiss the lawsuit, claim, charge or complaint with prejudice.

16.Confidential and Proprietary Information. Executive acknowledges that certain
information, observations and data obtained by him/her during the course of or
related to his/her employment with the Company and its Related Entities
(including, without limitation, projection programs, business plans, business
matrix programs (i.e., measurement of business), strategic financial
projections, certain financial information, shareholder information, technology
and product design information, marketing plans or proposals, personnel
information, customer lists and other customer information) are the sole
property of the Company and its Related Entities and constitute Proprietary
Information as defined in Section 6 of the Employment Agreement.  Executive
represents and warrants that he/she has returned all files, customer lists,
financial information and other property of the Company and its Related Entities
that were in Executive’s possession or control without retaining copies thereof
(other than a copy of the Employee Handbook and personnel records relating to
Executive’s employment).  Executive further represents and warrants that he/she
does not have in his/her possession or control any files, customer lists,
financial information or other property of the Company and its Related Entities.
In addition to his/her promises in Section 6 of the Employment Agreement,
Executive agrees that he/she will not disclose to any person or use any such
information, observations or data without the written consent of the Board.  If
Executive is served with a deposition subpoena or other legal process calling
for the disclosure of such information, or if he/she is contacted by any third
person requesting such information, he/she will notify the Board as soon as is
reasonably practicable after receiving  notice and will reasonably cooperate
with the Company and its Related Entities in minimizing the disclosure thereof;
provided, that nothing in this Agreement will (i) affect Executive’s obligations
to testify truthfully in response to any subpoena or other legally required
discovery proceeding or (ii) in any way limit or prohibit Executive from
engaging in Protected Activity.

17.Prohibited Activities.

(a)Non-Solicitation of Customers and Other Business Partners.  Executive
recognizes that by virtue of his/her employment with the Company, he/she will be
introduced to and involved in the solicitation and servicing of existing
customers and other business partners of the Company and new customers and
business partners obtained by the Company during his/her employment.  Executive
understands and agrees that all efforts expended in soliciting and servicing
such customers and business partners shall be for the benefit of the
Company.  Executive further agrees that during his/her employment with the
Company he/she will not engage in any conduct which could in any way jeopardize
or disturb any of the customer and business partner relationships of the
Company.  In addition, to the extent permitted

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 25 of 30

 

under applicable law, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information to, directly or indirectly,
solicit, direct, interfere with, or entice away from the Company any existing
customer, licensee, licensor, vendor, contractor or distributor of the Company
or for the customer or other business partner to expand its business with a
competitor, without the prior written consent of the Board.  

(b)Non-Solicitation of Employees.  Executive recognizes the substantial
expenditure of time and effort which the Company devotes to the recruitment,
hiring, orientation, training and retention of its employees.  Accordingly,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information, directly or indirectly, for himself/herself or on
behalf of any other person or entity, to solicit, offer employment to, hire or
otherwise retain the services of any employee of the Company in a position
classified as exempt from overtime pay requirements.  For purposes of the
foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.  

(c)Scope of Restrictions. Executive agrees that the restrictions in Sections 17
(a) and (b), above, are reasonable and necessary to protect the Company’s trade
secrets and that they do not foreclose Executive from working in the medical
device industry generally.  To the extent that any of the provisions in this
Section 17 are held to be overly broad or otherwise unenforceable at the time
enforcement is sought, Executive agrees that the provision shall be reformed and
enforced to the greatest extent permissible by law.  Executive further agrees
that if any portion of this Section 17 is held to be unenforceable, that the
remaining provisions of it shall be enforced as written.

18.Remedies. Executive acknowledges that any misuse of Proprietary Information
belonging to the Company and its Related Entities, or any violation of Section 6
of the Employment Agreement, and any violation of Sections 14, 16 and 17 of this
Agreement, will result in irreparable harm to the Company and its Related
Entities, and therefore, the Company and its Related Entities shall, in addition
to any other remedies, be entitled to immediate injunctive relief. To the extent
there is any conflict between Section 6 of the Employment Agreement and this
Section 18, the provision providing the greatest protection to the Company and
its Related Entities shall control. In addition, in the event of a breach of any
provision of this Agreement by Executive, including Sections 14, 16 and 17,
Executive shall forfeit, and the Company and its Related Entities may withhold
payment of any unpaid portion of, the Severance Benefits or Enhanced Severance
Benefits provided under Section 5, above.  

19.Cooperation Clause.

(a)To facilitate the orderly conduct of the Company and its Related Entities’
businesses, for the twelve (12)-month period following the Effective Date,
Executive agrees to cooperate, at no charge, with the Company and its Related
Entities’ reasonable requests for information or assistance related to the time
of his/her employment.

(b)For the twelve (12)-month period following the Effective Date, Executive
agrees to cooperate, at no charge, with the Company’s and its Related Entities’
and its or their counsel’s reasonable requests for information or assistance
related to (i) any investigations (including internal investigations) and audits
of the Company’s and its Related Entities’ management’s current and past conduct
and business and accounting practices and (ii) the Company’s and its Related
Entities’ defense of, or other participation in, any administrative, judicial,
or other proceeding arising from any charge, complaint or other action which has
been or may be filed relating to the period during which Executive was employed
by the

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 26 of 30

 

Company and its Related Entities.   The Company will promptly reimburse
Executive for his/her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of his/her duties under
this Section 19.  Except as required by law or authorized in advance by the
Board of Directors of the Company, Executive will not communicate, directly or
indirectly, with any third party other than Executive’s legal counsel, including
any person or representative of any group of people or entity who is suing or
has indicated that a legal action against the Company and its Related Entities
or any of their directors or officers is being contemplated, concerning the
management or governance of the Company and its Related Entities, the operations
of the Company and its Related Entities, the legal positions taken by the
Company and its Related Entities, or the financial status of the Company and its
Related Entities. If asked about any such individuals or matters, Executive
shall say: “I have no comment,” and shall direct the inquirer to the Company.
Executive acknowledges that any violation of this Section 19 will result in
irreparable harm to the Company and its Related Entities and will give rise to
an immediate action by the Company and its Related Entities for injunctive
relief.

20.No Future Employment. Executive understands that his/her employment with the
Company and its Related Entities will irrevocably end as of the Termination Date
and will not be resumed at any time in the future. Executive agrees that he/she
will not apply for, seek or accept employment by the Company and its Related
Entities at any time, unless invited to do so by the Company and its Related
Entities.

21.Tax Issues.  The parties agree that the payments and benefits provided under
this Agreement, and all other contracts, arrangements or programs that apply to
him/her, shall be subject to Section 16 of the Employment Agreement.  

22.Non-disparagement.  Executive agrees not to criticize, denigrate, or
otherwise disparage the Company and its Related Entities, or any of their
directors, officers, products, processes, experiments, policies, practices,
standards of business conduct, or areas or techniques of research.  The Company
agrees not to authorize or condone denigrating or disparaging statements about
Executive to any third party, including by press release or other formally
released announcement.  Factually accurate statements in legal or public filings
shall not violate this provision.  In addition, nothing in this Section 22 shall
prohibit Executive or the Company or the Board, or any of their employees or
members from complying with any lawful subpoena or court order or taking any
other actions affirmatively authorized by law.

23.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflict of laws.

24.Dispute Resolution. The parties hereby agree that all disputes, claims or
controversies arising from or otherwise in connection with this Agreement
(except for injunctive relief sought by either party) between them and between
Executive and any of the Company’s affiliated entities and the successor of all
such entities, and any director, stockholder or employee of the Company will be
resolved in accordance with Section 13 of the Employment Agreement, except for
its attorneys’ fee provision.

25.Attorneys’ Fees. Except as otherwise provided herein, in any action,
litigation or proceeding between the parties arising out of or in relation to
this Agreement, including any purported breach of this Agreement, the prevailing
party shall be entitled to an award of its costs and expenses, including
reasonable attorneys’ fees.

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 27 of 30

 

26.Non-Admission of Liability. The parties understand and agree that neither the
payment of any sum of money nor the execution of this Agreement by the parties
will constitute or be construed as an admission of any wrongdoing or liability
whatsoever by any party.

27.Severability. If any one or more of the provisions contained herein (or parts
thereof), or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof will not be in any way impaired or affected, it being intended
that all of the rights and privileges shall be enforceable to the fullest extent
permitted by law.

28.Entire Agreement. This Agreement represents the sole and entire agreement
among the parties and, except as expressly stated herein, supersedes all prior
agreements, negotiations and discussions among the parties with respect to the
subject matters contained herein.

29.Waiver. No waiver by any party hereto at any time of any breach of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party hereto may be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or at any prior or subsequent time.

30.Amendment. This Agreement may be modified or amended only if such
modification or amendment is agreed to in writing and signed by duly authorized
representatives of the parties hereto, which writing expressly states the intent
of the parties to modify this Agreement.

31.Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original as against any party that has signed it, but
both of which together will constitute one and the same instrument.

32.Assignment. This Agreement inures to the benefit of and is binding upon the
Company and its successors and assigns, but Executive’s rights under this
Agreement are not assignable, except to his/her estate.

33.Notice. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a) if
personally delivered or delivered by overnight courier; (b) if sent by
electronic mail, telecopy or facsimile (except for legal process); or (c) if
mailed by overnight or by first class, United States certified or registered
mail, postage prepaid, return receipt requested, and properly addressed as
follows:

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Board of Directors

 

c/o Corporate Secretary

 

Fax No. (408) 789-4205

 

 

 

 

If to Executive:

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 28 of 30

 

similar overnight service, on the date of delivery; or if given by electronic
mail, telecopy or facsimile machine during normal business hours on a business
day, when confirmation of transmission is indicated by the sender’s machine; or
if given by electronic mail, telecopy or facsimile machine at any time other
than during normal business hours on a business day, the first business day
following when confirmation of transmission is indicated by the sender’s
machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

34.Miscellaneous Provisions.

(a)The parties represent that they have read this Agreement and fully understand
all of its terms; that they have conferred with their attorneys, or have
knowingly and voluntarily chosen not to confer with their attorneys about this
Agreement; that they have executed this Agreement without coercion or duress of
any kind; and that they understand any rights that they have or may have, and
they are signing this Agreement with full knowledge of any such rights.

(b)Both parties have participated in the drafting of this Agreement with the
assistance of counsel to the extent they desired. The language in all parts of
this Agreement must be in all cases construed simply according to its fair
meaning and not strictly for or against any party. Whenever the context
requires, all words used in the singular must be construed to have been used in
the plural, and vice versa, and each gender must include any other gender. The
captions of the Sections of this Agreement are for convenience only and must not
affect the construction or interpretation of any of the provision herein.

(c)Each provision of this Agreement to be performed by a party hereto is both a
covenant and condition, and is a material consideration for the other party’s
performance hereunder, and any breach thereof by the party will be a material
default hereunder. All rights, remedies, undertakings, obligations, options,
covenants, conditions and agreements contained in this Agreement are cumulative
and no one of them is exclusive of any other. Time is of the essence in the
performance of this Agreement.

(d)Each party acknowledges that no representation, statement or promise made by
any other party, or by the agent or attorney of any other party, except for
those in this Agreement, has been relied on by him/her or it in entering into
this Agreement.

(e)Unless expressly set forth otherwise, all references herein to a “day” are
deemed to be a reference to a calendar day. All references to “business day”
mean any day of the year other than a Saturday, Sunday or a public or bank
holiday in Orange County, California. Unless expressly stated otherwise,
cross-references herein refer to provisions within this Agreement and are not
references to any other document.

(f)Each party to this Agreement will cooperate fully in the execution of any and
all other documents and in the completion of any additional actions that may be
necessary or appropriate to give full force and effect to the terms and intent
of this Agreement.

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE/SHE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

(Signature page follows)

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 29 of 30

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

COMPANY:

 

Accuray Incorporated

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 




 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 

--------------------------------------------------------------------------------

Page 30 of 30

 

Exhibit B

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that—(A)
is made—(i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. . . . An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual—(A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

 

Executive Employment Agmt Std 11.15.19

Accuray Confidential

 